In the United States Court of Federal Claims
                                No. 21-1770
                           (Filed: April 15, 2022)
                          (Re-Filed: May 4, 2022)1

   **********************
   STRATERA FULCRUM TECHNOLOGIES,                      Bid protest; post-award
   LLC                                                 bid protest; best value
                 Plaintiff,                            determination; highest
   v.                                                  technically        rated
                                                       proposal with a fair and
   THE UNITED STATES,                                  reasonable        price;
                                                       transitive property of
                 Defendant,
                                                       inequality;     unequal
                                                       treatment; Blue & Gold
   and
   HALVIK CORP.,
                        Intervenor,

   and
   STEAMPUNK, INC.,
                 Intervenor,

   and
   BOOZ ALLEN HAMILTON INC.,
                Intervenor,

   and
   RIVA SOLUTIONS, INC.,
                 Intervenor.
   **********************

      Meghan F. Leemon, Washington, DC, for plaintiff, Stratera Fulcrum
Technologies, LLC, with whom were Jonathan T. Williams and Eric A.

1 This opinion was originally issued under seal in order to afford the parties
an opportunity to propose redactions of the protected material. We have
redacted information necessary to safeguard the competitive process.
Redactions are indicated by brackets.

                                      1
Valle, of counsel.

       John M. McAdams III and Elinor J. Kim, Trial Attorneys, United
States Department of Justice, Civil Division, with whom were Brian M.
Boynton, Principal Deputy Assistant Attorney General, Patricia M.
McCarthy, Director, and Lisa L. Donahue, Assistant Director, for defendant.
Nicholas Oettinger and Andrew Squire, United States Patent & Trademark
Office, of counsel.

      Alexander J. Brittin, Washington, DC, for intervenor, Halvik Corp.,
with whom were Mary Pat Buckenmeyer and A. Jonathan Brittin, Jr., of
counsel.

       David S. Black, Tysons, VA, for intervenor, Steampunk, Inc., with
whom were Gregory R. Hallmark, Amy L. Fuentes, Kelsey M. Hayes, and
Hillary J. Freund, of counsel.

       Elizabeth N. Jochum, Washington, DC, for intervenor, RIVA
Solutions, Inc., with whom were Tjasse L. Fritz, Samarth Barot, and Patrick
Collins, of counsel.

      Gary J. Campbell, Washington, DC, for intervenor, Booz Allen
Hamilton Inc., with whom was Lidiya Kurin, of counsel.

                                 OPINION

       This is a post-award bid protest of the United States Patent and
Trademark Office’s (“USPTO” or “agency”) decision to award an indefinite-
delivery, indefinite-quantity contract for IT services to five companies: one
non-intervening company, Science Applications International Corporation
(“SAIC”), and four intervening companies, Halvik Corp. (“Halvik”); Booz
Allen Hamilton Inc. (“BAH”); RIVA Solutions, Inc. (“RIVA”); and
Steampunk, Inc. (“Steampunk”). Plaintiff, Stratera Fulcrum Technologies,
LLC (“Stratera”), complains that the agency’s best value determination did
not adhere to the solicitation, that the best value determination was unlawful
and arbitrary, and that the agency engaged in unequal and arbitrary
evaluations of proposals. After a remand, the matter is now fully briefed on
cross-motions for judgment on the administrative record (“MJARs”). Oral
argument was held on March 14, 2022. Because the agency’s actions were
reasonable, we deny the protest for the reasons set out below.


                                      2
                              BACKGROUND

        On May 29, 2020, USPTO issued a Request for Proposals (“RFP” or
“solicitation”) for an indefinite-delivery, indefinite-quantity (“IDIQ”)
contract for information technology (“IT”) services.2 The RFP was issued
to twenty-four businesses—fifteen small businesses and nine large
businesses—which were pre-selected following the agency’s market
research through a Request for Information (“RFI”). The solicitation was
then amended twice.3 The agency anticipated awarding multiple contracts,
with five as the intended minimum amount, but it reserved the right to award
fewer or more than five contracts. The agency also sought to have a mix of
small and large business contractors and intended to award the contracts at a
ratio of 3:2 small-to-large businesses. The IDIQ would run for an ordering
period of 10 years with a ceiling of $2 billion.

       Awards would be made based on the best value continuum and to the
businesses that presented the offers that were the “Highest Technically Rated
with a Fair and Reasonable Price” (“HTRFRP”). AR 540. The offers
would be rated based on the following factors, listed in descending order of
importance: (1) Small Business Participation, (2) Technical Approach, (3)
Past Performance, (4) Program Management and Staffing Approach, and (5)
Price. “Non-price factors, when combined, are significantly more important
than price.” Id. Factor 1 would be rated as either Satisfactory or
Unsatisfactory. 4 Factors 2 and 4 would be rated as either Superior,
Satisfactory, or Unsatisfactory. Factor 3 would be rated as either Superior,
Satisfactory, Neutral, or Unsatisfactory. Factor 5 would only be “evaluated
to determine if the price is fair and reasonable in accordance with FAR
15.404-1.” AR 541. Proposals were due July 30, 2020.

       Following the submission of offers, the agency began its initial

2 Specifically, the IT services were for “Agile Teams, in support of
development, modernization, enhancement, operations, and maintenance of
USPTO products which are comprised of both legacy and modernized
components.” AR 469.

3 All references to the solicitation are to the second amended solicitation.

4 If an offeror was a small business, however, this factor was inapplicable.


                                      3
evaluation. The agency’s evaluation team assessed each proposal and
provided ratings, findings (such as strengths and weaknesses), and narratives.
AR 2246, 2253. The following ratings were assigned to the protestor and
awardees:




Def.’s Mot. at 6.

        The agency then sought to determine which proposal represented the
best value to the agency under HTRFRP. Rather than conduct a head-to-
head comparison of each proposal, the evaluation team used a method known
as the transitive property of inequality to compare proposals.5 Following a
brief evaluation of the offers and their rankings, the agency selected a small
business control offeror, [*****], to which every other small business offeror
would be compared.6 Using this method, the agency determined that there
were only three small business proposals superior to [*****]: Halvik,
Steampunk, and RIVA. SAIC was then compared to [*****] and found to
be superior, thus SAIC was superior to all other small business offerors.
BAH was found to be superior to SAIC, and SAIC was found to be superior
to all other large business offerors, thus BAH and SAIC were rated as the
highest technically rated remaining offerors.           The evaluation team
recommended those five offerors as awardees. Following the Source
Selection Authority’s review of the proposals and the evaluation team’s
recommendations and findings, SAIC, BAH, Halvik, Steampunk, and RIVA
were awarded contracts on April 2, 2021.


5 The transitive property of inequality can essentially be boiled down to the
following: if a > b, and b > c, then a > c. For the purposes of this
procurement, it would be used to say that if Offer 1 is better than Offer 2, and
Offer 2 is better than Offer 3, then Offer 1 is better than Offer 3, rendering a
direct comparison between Offers 1 and 3 unnecessary.

6 SAIC was also selected as a control offeror but only to compare large
business proposals. No large businesses, however, are protesting this
procurement.

                                       4
       On April 26, 2021, various offerors protested the agency’s decision to
the GAO on a variety of grounds. The GAO denied the protests. One
specific ground of protest was that the agency’s evaluation of Halvik’s past
performance was unreasonable; the protestors alleged that Halvik included
references for work performed by a subsidiary, SSB, Inc. (“SSB”), and
Halvik should not claim SSB’s work as its own as the RFP did not explicitly
allow it. GAO agreed that the agency’s evaluation of Halvik was
unreasonable, but found that no prejudice resulted from Halvik’s inclusion,
as no protestor would have been next in line for award over [*****].

       Following GAO’s decision, the protestor and two other small
businesses which protested at GAO, M6-VETS, LLC, and RCH Partners,
LLC, filed three related bid protests here. During the proceedings, the
parties agreed to a remand so that the agency might re-examine whether it
properly evaluated Halvik’s past performance rating in light of the GAO
ruling. The agency sustained its finding, and the parties presented their
cross-motions for judgment on the administrative record.

                               DISCUSSION

        We review bid protests in accordance with the standards laid out in the
Administrative Procedure Act. Advanced Data Concepts, Inc. v. United
States, 216 F.3d 1054, 1057 (Fed. Cir. 2000) (citing 28 U.S.C. § 1491(b)(1)
(1996)). Unless the agency’s actions were “arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law,” we will not interfere
with them. 5 U.S.C. § 706(2)(A) (2018). In other words, as long as an
agency’s actions were reasonable and not in violation of any statute or
regulation, then we will not interfere with them. An agency’s error,
however, is not enough by itself; that error must also be prejudicial to the
protestor. Office Design Grp. v. United States, 951 F.3d 1366, 1373 (Fed.
Cir. 2020) (citing Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720
F.3d 901, 907 (Fed. Cir. 2013)). “To establish prejudicial error, a protestor
must show that but for that error, the protestor had a substantial chance of
receiving a contract award.” Id. at 1373–74 (citing Alfa Laval Separation,
Inc. v. United States 175 F.3d 1365, 1367 (Fed. Cir. 1999)).

      Stratera presents numerous bases for its protests. First, it argues that
the agency did not follow the solicitation when evaluating proposals.
Second, Stratera contends that the agency’s best value determination
methods were arbitrary and not in accordance with the law. Third, Stratera

                                      5
argues that the evaluation of its and Halvik’s past performance was arbitrary
and capricious. Fourth, Stratera contends that its technical approach
evaluation was unreasonable and that it was evaluated unequally compared
to other offerors. Finally, Stratera argues that its program management and
staffing approach evaluation was unreasonable and that it was evaluated
unequally compared to other offerors. We take each argument in turn, except
for the argument concerning Halvik’s past performance, which will be
presented last.

   I.      USPTO Followed the Solicitation

        The protestor first argues that the agency contravened the solicitation in
two ways. First, it contends that the agency pre-determined the number of
contracts to be awarded, despite the RFP saying the opposite, and did not
document the reasoning for making only five awards. Next, it argues that the
agency structured the best value analysis to meet that predetermination by first
finding the three highest-rated small businesses, then finding the next two
highest-rated businesses. The protestor contends that the dual structure of the
analysis allowed the agency to meet its target award and ratio, as the three
highest-rated small businesses being picked first ensures that the 3:2 ratio is met
because large businesses would win the remaining awards due to natural
competitive advantages. Stratera argues this contravened the solicitation, as
the solicitation said it was seeking highest technically rated offerors.

        The government responds that the agency simply worked towards the
goals stated in the solicitation. It argues that the solicitation set five awards as
the target. It further argues that splitting the best value analysis into phases
was also called for in the solicitation. We agree with the government.

          First, while the agency did say it had not predetermined the number of
exact awards and reserved the right to award more or fewer contracts as it saw
fit, it also said that it (1) intended to award a minimum of five contracts and (2)
intended to award contracts at a 3:2 ratio of small-to-large businesses. AR 540.
It is eminently reasonable for the agency to structure its approach to follow what
it proposed.

        Next, the agency adhered to the solicitation when it divided its best value
analysis between small businesses and then all businesses. While this was a
HTRFRP procurement, and the protestor did make a convincing argument that
by divvying up the analysis, the agency was not actually selecting the highest-
rated proposals, the RFP explicitly said that it would first select at least the three
highest-rated small businesses as presumptive awardees.                    AR 541.

                                          6
Therefore, the agency followed the solicitation when it selected Steampunk,
RIVA, and Halvik as awardees before selecting the next two awardees.

   II.     USPTO Reasonably Conducted Its Best Value Analysis

        Stratera also presents two reasons as to why the agency’s best value
comparison of proposals was unreasonable. 7 First, Stratera argues that the
agency’s use of the transitive property of inequality was arbitrary. Using a
mathematical principle normally reserved for comparing objective numbers to
compare subjective proposals, Stratera argues, is unreasonable.8 It contends
that using the transitive property meant the agency would never actually
determine the highest-rated proposals. It would only determine if one proposal
is better than another, but it would not actually compare the features of proposals
to all other proposals’ similar features. It also argues that the selection of
[*****] as the control was arbitrary, as the agency only selected [*****]
because it was the [*****]. Second, Stratera contends that USPTO did not
consider price in its analysis, as is required by law. It argues that the agency
did not determine whether a proposal was worth any premium it would pay in
price.

       The government responds that using the transitive property was
reasonable. It argues that it reasonably selected [*****] as the control based
on the proposal’s merits to achieve the agency’s goal of having to do fewer
comparisons than it normally would do when comparing all offerors. It also
contends that the transitive property was reasonably performed, as the agency
reasonably compared [*****] with all other small business offerors. It was

7 Stratera does appear to make an argument that the HTRFRP method was
not done correctly, as the proposals were not assigned a numerical score.
Stratera does not provide any authority for the proposition that procurements
done using HTRFRP must have a numerical score, as it only cites a
procurement in which that happened as an example.

8 To illustrate its point, Stratera repeatedly uses a metaphor that using the
transitive property to compare proposals, “which often involves comparing
apples to oranges,” is unreasonable. Pl.’s Mot. at 11. “The fact that one
prefers apples over oranges and prefers oranges over bananas does not ipso
facto mean that one prefers apples over bananas.” Id. at 11 n.7 (Emphasis
in original). We do not accept the metaphor. One’s preference between
fruit is inherently subjective. For evaluations of technical proposals to have
any meaning, we have to assume that they are based on objective criteria,
whether done through a one-on-one comparison or by the shortcut used here.

                                        7
then reasonable to assume that because only three small business offerors were
superior to [*****], those three were also superior to all other small business
offerors. Finally, it argues that Stratera waived its price argument as it did not
submit a protest prior to the submission of bids. We agree with the government
and shall address Stratera’s second argument first.

        An offeror must protest patent errors in a solicitation before offers are
due. Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308, 1313 (Fed. Cir.
2007). The failure to do so means the offeror waives that argument in a later
protest. Id. The solicitation made it clear that the only consideration the
agency would make of price was whether it was fair and reasonable. Under
the Blue & Gold standard, Stratera had to protest this aspect of the procurement
before offers were due. It did not do so and has thus waived the right to protest
the issue now.

        Next, Stratera protests the use of the transitive property of inequality in
the proposals’ comparisons. The transitive property is not prohibited by
statute or the FAR. It also appears that while the GAO has encountered such
schemes before, this is the first time such a comparative analysis is before this
court. Further, the FAR affords great flexibility to agencies in how they
conduct procurements and evaluations. FAR 1.102-4(e). Therefore, if the
property was applied reasonably, then we shall not interfere with the agencies’
decision.

        The use of the transitive property was reasonable. The agency was
looking for the highest-rated proposals, and it is reasonable to assume, for
example, that if the agency reasonably believed that Steampunk’s offer was
better than [*****], and [*****] was better than Stratera’s, then Steampunk’s
would be better than Stratera’s. Further, with 24 businesses submitting
proposals, the agency reasonably believed that it could cut down on the number
of comparisons that had to be made (from “over 170” to only 18), allowing it to
conduct its best value analysis more efficiently. AR 952. The agency
reasonably compared the control offeror to the other small business offerors,
and we will not interfere with the results of such an analysis.

        Next, [*****] was reasonably selected as the control offeror. Stratera
argues that the agency selected [*****] as the control “based merely on
[*****].” Pl.’s Mot. at 13. As the agency explained, however, it sought to
select a control offeror that would “allow the evaluation team to identify the
three highest technically rated small businesses with the fewest possible number
of vendor-to-vendor comparisons.” AR 2254. This would require a small
business with an apparently high-ranking, competitive proposal. Based on the

                                        8
proposals’ adjectival ratings, the agency identified Halvik, Steampunk, and
[*****] as possible controls, and it selected [*****] because it was [*****].
Because the agency was only selecting the control offeror, and not yet the actual
awardees, an exhaustive comparative process was not needed. The agency
reasonably selected its possible controls. Indeed, its possible controls were
two awardees and the fourth-highest small business proposal, [*****].
Further, although the agency only selected [*****] out of the three because its
name was [*****], the agency points out it simply made a choice, as there were
no other criteria to select the control. It reasonably selected the control
candidates, and we will not interfere with the decision as to how it would
ultimately select the control offeror.

   III.    USPTO’s Past Performance Evaluation of Stratera Was
           Reasonable

       Stratera next argues that the agency’s evaluation of its past performance
was unreasonable. It contends that the agency only relied on the number of
Exceptional ratings from past performance Questionnaires (“PPQs”) the offeror
received, violating the RFP. It argues that this reliance means that the agency
did not actually evaluate the offerors’ past performance factors and that the
agency’s focus on Exceptional ratings devalued Very Good ratings.

        The government argues that the agency’s evaluation was reasonable. It
contends that the agency did rely on all the information offerors submitted to it
under past performance. It also argues that its reliance on Exceptional ratings
was warranted by the solicitation, and it was reasonable to have them be a factor
in its analysis. We agree with the government.

       As the government and intervenors have correctly asserted, agencies are
afforded great discretion when evaluating an offeror’s past performance. The
agency had extensive discretion in evaluating and relying on the information
that was submitted to it for past performance, including the PPQs and their
respective ratings.      Further, the agency’s analysis of offerors’ past
performances clearly took into account a variety of factors, and it was not simply
based on the number of Exceptional ratings. 9 See Tab 26. Because the
agency’s analysis was reasonable, we will not interfere with its decision.




9 Correlation does not equal causation. It is entirely foreseeable that
offerors with Superior ratings in past performance would likely have a large
number of Exceptional ratings in PPQs as well.

                                        9
   IV.     Unreasonable Evaluations

       Stratera then contends that the agency unreasonably evaluated its
proposal, assigning weaknesses that it did not deserve under both its technical
approach and its program management and staffing approach. As with all
other aspects of our decision, we examine the agency’s evaluations for
reasonability.

           a. The Agency Reasonably Evaluated Stratera’s Technical
              Approach

        Stratera argues that the agency unreasonably assigned it two weaknesses
under its technical approach. It first argues that the agency improperly
assigned it a weakness for lacking detail in its discussion of microservices
architecture. Stratera contends that it provided all of the information required
by the RFP and that the agency did not specify what details were missing.
Second, it argues that it was assigned a weakness for not proposing the use of
certain features (i.e., “flags/toggles”), which would prevent incomplete features
from “becom[ing] enabled in production before they are completed,” when the
RFP did not call for such a feature. Pl.’s Mot. at 34. It argues that it did have
measures in place to prevent incomplete features from being released early.

        The government responds that in both cases, the agency reasonably made
those findings, and they were grounded in the solicitation. For the first
weakness, the government argues that the description of microservices
architecture generally lacks details, which Stratera should have included
because it included the concept in its proposal. For the second weakness, the
government contends that Stratera did not actually propose a method to “prevent
incomplete features from becoming enabled in production.” Def.’s Mot. at 22.
It argues, however, that Stratera did not present its proposal as a way to mitigate
the implementation of incomplete features. The government also disagrees
with Stratera that its proposal does mitigate the risk of implementation of
incomplete features. We find no reversible error in the agency’s assessment,
and Stratera’s disagreements with the agency’s evaluation are not enough to
warrant a foray into those evaluations.

        We cannot say that the agency was unreasonable in its assessment of the
microservices architecture. While Stratera points to explanations in its
proposals about how it would use microservices architecture, such as how it
would “deliver smaller, packaged deployments while incorporating security into
each feature deployment” or how “[p]roduct teams utilize a set of microservices
related to a unique business domain and explicit boundaries are maintained to

                                        10
reduce dependencies,” the agency clearly felt that such explanations were
inadequate. Pl.’s Mot. at 33 (quoting AR 2025) (alterations in original). It
was not unreasonable for the agency to conclude that such generalities lacked
the detail required to fully evaluate Stratera’s proposal. It is a matter of
technical discretion. While Stratera argues that these details were not required,
it chose to include microservices architecture in its offer, and the burden was on
it to explain in detail how that feature would be used.

        With respect to the lack of flags/toggles in its proposal, we cannot say
that the agency was acting unreasonably. The risk of implementation of
incomplete features was apparent to both the agency and Stratera. The
agency’s evaluators assessed that Stratera’s proposal did not mitigate that risk
sufficiently. Evaluation of such technical matters is within the discretion of
the agency absent clear abuse.

           b. The Agency Reasonably Evaluated Stratera’s Program
              Management and Staffing Approach

        Stratera argues that it was unreasonably assigned a weakness under its
program management and staffing approach. It argues that the agency
assigned it a weakness for its “14-day transition out timeframe and purported
lack of communication with the government and other vendors.” Pl.’s Mot. at
38 (citing AR Tab 27 at 23F4). Stratera contends that this is not in accord with
the solicitation and does not accurately reflect Stratera’s proposal. It argues
that the timeframe is sufficient and was what the solicitation required. It also
contends that its communication was sufficient, as it would adequately
document what any incoming operators would need to know.

       The government responds that it reasonably assigned Stratera a
weakness. It argues that the short transition timeframe plus the lack of
adequate communication poses a risk to contract performance. In particular,
relying only on documentation as communication, rather than direct
communication, posed a risk that vendors would not sufficiently perform, and
Stratera does not adequately explain why documentation alone is sufficient.

       Once again, Stratera’s arguments are mere disagreements. Although
Stratera provided a timeframe and method for communication, the agency is not
required to find that what Stratera provided was sufficient. It reasonably
believed that Stratera’s proposal was lacking and posed a risk to contract
performance. Such a decision is up to the agency’s discretion.




                                       11
   V.      The Agency Did Not Engage in Unequal Evaluations

        Stratera argues that the agency engaged in unequal evaluations and that
other offerors received strengths that Stratera should have received as well.
Stratera identifies eight strengths under technical approach and two strengths
under program management and staffing approach which other offerors received
that it claims it should have received as well. The agency responds with
differences between the proposals for each of those strengths. We agree with
the agency.

        Along with the broad discretion agencies are afforded in evaluating
proposals and assigning strengths, succeeding on an unequal evaluation claim
is a high bar for a protestor to clear, and Stratera simply does not clear that bar.
To succeed on an unequal evaluation claim, the protestor must show that its
proposal was “‘substantively indistinguishable’ or nearly identical” to other
proposals. Office Design Grp. v. United States, 951 F.3d 1366, 1372. (Fed.
Cir. 2020). We need not address every disagreement Stratera has with the
agency’s evaluations, as they are just that: disagreements.

       For example, Stratera argues that, under Technical Approach, one
offeror, Metric 8, received a strength for its proposed use of “Quality Indicators
(‘QI’) and Key Performance Indicators” (“KPIs”) to support product quality.
Pl.’s Mot. at 26 (quoting AR Tab 25 at 14F2). Stratera maintains that it also
proposed the same use of KPIs and actually went into greater detail than Metric
8.

       The government responds that Metric 8’s proposal did differ from
Stratera’s. First, it argues Stratera did not indicate it would use QIs. Next,
the government contends that Metric 8 provided far greater detail on how it
would use KPIs. We agree with the government.

        Metric 8’s proposal is distinguishable from Stratera’s. First, as
mentioned by the government, our review of the record finds no mention of QIs
in Stratera’s proposal. Further, the government is correct that Metric 8’s
proposed use of KPIs went into greater detail. Stratera’s proposal mentions
KPIs without going into any detail, see AR 2017, while Metric 8’s proposal
explained how KPIs and QIs would be used and provided samples of KPIs and
QIs it would use.       See AR 3270.         Thus, the proposals are not
indistinguishable, and we will not second guess the agency’s technical
evaluations.



                                        12
   VI.     The Agency’s Evaluation of Halvik’s Past Performance Did Not
           Prejudice Stratera

        Finally, the protestor argues that the agency’s analysis of Halvik’s past
performance was unreasonable. It argues that Halvik submitted contract
summaries from contracts performed by SSB, not Halvik. It contends that SSB
was not a previous incarnation of Halvik and that Halvik did not mention SSB
or that it would use SSB’s resources in its proposal. It further argued that the
remand did not correct any of these errors and was instead an attempt by the
agency to defend its decision. The government responds that it considered
SSB a predecessor or an affiliate of Halvik and rightfully attributed SSB’s past
performance to Halvik, as SSB was fully absorbed into Halvik, merging their
assets.

        While the parties disagree about whether the evaluation was reasonable
or not, we need not reach the issue, as Stratera has not demonstrated prejudice.
Even if Halvik’s evaluation was unreasonable, there is still another small
business competitor, [*****], that would be ahead of Stratera for award.
Because the other aspects of the agency’s analysis were reasonable, Stratera has
not demonstrated why it should be placed ahead of [*****]. Further, Stratera
has not shown that, even if [*****] is ahead of Stratera, that the agency would
have exceeded the minimum number of awards it intended and actually did give.
Because Stratera would not be prejudiced if there were an error, its motion for
judgment on the administrative record is denied.

                                CONCLUSION

       Because the agency acted reasonably during this procurement and in its
analysis, Stratera’s MJAR is denied and the government’s and intervenors’
cross-MJARs are granted. The Clerk of the Court is directed to enter judgment
for defendant and dismiss the case. No costs.

                                                   s/Eric G. Bruggink
                                                   Eric G. Bruggink
                                                   Senior Judge




                                       13